Citation Nr: 9932490	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-29 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1954 to 
November 1957, and from January 1958 to January 1968.  

This appeal arose from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for multiple sclerosis.  

In July 1998 the Board found that new and material evidence 
had been submitted to reopen a previously denied claim of 
entitlement to service connection for multiple sclerosis.  
The Board remanded the issue of service connection for 
multiple sclerosis for further development, and adjudication 
on a de novo basis.  

In May 1999 the RO again determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim of entitlement to service connection for 
multiple sclerosis.

The case has since been returned to the Board for further 
appellate review.  

The Board notes that the law regarding adjudication of new 
and material evidence cases was changed subsequent to the 
July 1998 Board decision and remand.  In Elkins and Winters 
v. West, 12 Vet. App. 203 (1999) the United States Court of 
Appeals for Veterans Claims (Court) noted that the Federal 
Circuit Court in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) had "effectively decoupled" the determinations of new 
and material evidence and well groundedness.  

As the Board noted earlier, despite the May 1999 RO 
adjudicatory action, the Board determined that new and 
material evidence had in fact been submitted to reopen the 
claim of service connection for multiple sclerosis when it 
issued its decision in July 1998.  

Therefore, in accordance with Elkins and Winters supra, the 
Board will determine whether the veteran's claim for service-
connection for multiple sclerosis is well-grounded, and 
consider the issue of service conection for multiple 
sclerosis on a de novo basis.  


FINDINGS OF FACT

1.  The claim of service connection for multiple sclerosis is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

2.  All available relevant evidence necessary for an 
equitable disposition of the veteran's service connection 
claim has been obtained by the RO.  

3.  The probative medical evidence of record shows that the 
veteran's multiple sclerosis cannot satisfactorily be 
dissociated from his active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
multiple sclerosis is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  Multiple sclerosis was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show no diagnosis of a neurological 
disorder or symptoms on entrance examination.  

In November 1962 the veteran was air evacuated to the 
hospital for evaluation of paralysis of the right facial 
muscles.  He reported total paralysis of the muscles of 
facial expression on the right.  Subjective loss of taste was 
also noted on the right side of the tongue.  


Examination revealed loss of pain perception over the right 
anterior two thirds of the tongue, and paralysis of all 
muscles of facial expression over the right side of the face.  
The diagnosis was neuropathy of the right facial nerve of 
unknown etiology.  

The veteran was seen in November 1963 for blurred vision, 
particularly after close work.  He reported first noticing 
the symptoms one year prior and that they were progressive.  
He opined that he thought his blurred vision was somehow 
related to Bell's Palsy of the right face which he sustained 
in November 1962.  He again complained of blurred vision in 
April 1964.  He reported getting headaches, redness, and 
tearing of both eyes after 15 minutes.  The diagnosis on 
examination was exophoria, mixed astigmia, and cyclogel 
refraction.  The examiner commented that he was unable to 
reconcile the veteran's marked discomfort with his normal 
vergences, versions, and fusional amplitudes.  

In November 1965 the veteran was seen for complaints of pain 
in his right shoulder, and numbness in his right arm and hand 
for the past ten days.  Examination revealed a large 
sebaceous cyst.  There was loss of sensation to pinprick 
along the lateral side of the right arm.  It was concluded 
that the pain bore no relation to the cyst and that it was 
without question a fasciitis or myositis of the rhomboid 
group.  

The veteran was seen in June 1966 for recurrent dizziness.  
Progress notes from September 1966 show that he was still 
complaining of vertigo.  Subsequent to having a sebaceous 
cyst excised from his neck, he noted dizziness, vertigo, 
and/or lightheadedness which was becoming progressively 
worse.  On examination, he walked with a shuffling gait and 
used his hand for support.  The diagnosis was labyrinthitis, 
etiology unknown.  Progress notes from October 1966 show that 
he was continuing to complain of vertigo.  


Following his discharge from service, the veteran was seen 
for a VA examination in March 1968.  It was noted that he had 
been hospitalized in the previous year for, in pertinent 
part, labyrinthitis.  His history of Bell's Palsy was also 
noted.  Neurological examination was normal.  

Private medical records from December 1979 to February 1980 
show treatment for neck and right shoulder discomfort.  
Examination revealed an absent right biceps reflex and a 
slight decrease of sensation in the right, fifth finger.  

In August 1986 the veteran was seen with a two week history 
of subjective vertigo.  A computerized tomography (CT) of the 
head was described as normal.  The diagnosis was vestibular 
vertigo.  

The veteran was seen by Dr. B.W. in October 1986 with 
complaints of dizziness.  He reported that his first spell of 
dizziness occurred in 1966.  He reported that his current 
symptoms had started approximately two and a half months 
prior with forgetfulness, and decreased concentration.  On 
examination, gait was close to normal with a slight swaying 
to the right on one occasion.  The remainder of the 
examination was unremarkable and a magnetic resonance imaging 
(MRI) scan was recommended.  

An MRI was subsequently performed in October 1986 and was 
found to reveal multiple punctate areas of increased T2 
intensity scattered throughout consistent with a 
demyelinating process such as multiple sclerosis.

The veteran was seen by Dr. W.G.W. between January and July 
1987 for his dizziness.  The physician noted that his 
symptoms and MRI scans were consistent with multiple 
sclerosis, but no definitive diagnosis was rendered.  

The veteran was seen at the VA Medical Center (VAMC) in 
Montgomery in August 1987 with complaints of worsening 
symptoms of dizziness.  The diagnosis was, in pertinent part, 
possible multiple sclerosis.  He was seen for the same 
symptoms at the Birmingham VAMC in September 1987 with no 
definite diagnosis rendered.  

The veteran raised a claim of service connection for multiple 
sclerosis in September 1987.  The claim was denied and was 
not timely appealed.  

The veteran attempted to re-open his claim in March 1990.  

The veteran was seen at the Mayo Clinic in June 1991 for his 
symptoms of dizziness.  He was examined and the diagnosis was 
dizziness; however, it was also noted that the MRI of his 
brain was certainly suggestive of multiple sclerosis.  In a 
June 1991 summary from the Mayo Clinic, it was indicated that 
the diagnosis of multiple sclerosis, versus a vascular 
disease, was the most suspected.  

In March 1997 the veteran underwent a neurological 
consultation.  He reported dizziness, weakness of the arms 
and legs, aching of the dorsal parts of the arms, poor 
coordination, decrease in memory, mental confusion, worsening 
of vision, and right optic neuritis.  Neurological 
examination revealed right optic neuritis with atrophy and 
loss of distinction of the disc margin.  Cerebellar 
examination revealed tremor of the cerebellar type.  There 
was weakness of all four limbs and widespread sensory 
deficits.  Rapid alternating movements were performed poorly, 
and there were some deficits of short-term memory.  The 
diagnosis was multiple sclerosis, confirmed by clinical 
history, physical and neurological examination, and MRI 
scans.  

In February 1998 Dr. C.N.B., Deputy Director of Medical 
Services for the Paralyzed Veteran's of America, wrote that 
he had reviewed the veteran's file, including his service 
medical records.  Dr. C.N.B. summarized the pertinent 
symptomatology noted while the veteran was on active duty and 
concluded that he had symptoms (vertigo, blurred vision, and 
numbness in the right arm and shoulder) that were consistent 
with multiple sclerosis while he was on active duty.  Dr. 
C.N.B. noted that the veteran has exhibited the same types of 
symptoms post-service.  Dr. C.N.B. concluded that multiple 
sclerosis was incurred while he was on active duty.  

In July 1998 the Board found that new and material evidence 
had been presented to re-open the claim of service connection 
for multiple sclerosis.  It remanded the issue for further 
development.  

In December 1998 a VA examination was conducted.  The 
veteran's history was noted.  Examination revealed decreased 
sensation on the left side of the face and a weak hand grip.  
Rapid alternating movements were slower on the left than on 
the right.  The diagnosis was multiple sclerosis.  

In March 1999 the December 1998 VA examiner apparently 
provided an addendum to his previous examination findings.  
He noted symptoms of weakness and blurred vision.  While it 
was concluded that the etiology was not known, it was also 
concluded that further studies were not needed and that the 
veteran's symptoms started while he was in the service.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

If not shown in service, service connection may be granted 
for multiple sclerosis if shown disabling to a compensable 
degree within seven years from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board finds that the veteran's claim for 
service connection for multiple sclerosis is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  There is evidence of 
treatment for neurological symptoms in service; he has a 
current diagnosis of multiple sclerosis; and Dr. C.N.B. has 
concluded that the veteran's current disability first 
manifested itself in the military service.  

The Board concludes that the evidence in this case supports 
the claim of service connection for multiple sclerosis.  The 
service medical records show treatment for paralysis of the 
right side of the face, dizziness, vertigo, and blurred 
vision.  The veteran has subsequently been diagnosed with 
multiple sclerosis.  

In February 1998 Dr. C.N.B. concluded that the veteran's 
symptoms of multiple sclerosis first arose while he was in 
the service.  In reaching this conclusion, Dr. C.N.B. noted 
that he had reviewed the claim's file, including the service 
medical records.  Dr. C.N.B. summarized the pertinent 
symptomatology noted while the veteran was on active duty and 
concluded that he had symptoms (vertigo, blurred vision, and 
numbness in the right arm and shoulder) that were consistent 
with multiple sclerosis while he was on active duty.  Dr. 
C.N.B. noted that the veteran has exhibited the same types of 
symptoms post-service.  Dr. C.N.B. concluded that multiple 
sclerosis was incurred while he was on active duty.  

The nexus provided by Dr. C.N.B. is clear and is based on 
facts noted by him that are consistent with the medical 
records.  Dr. C.N.B. noted that he reviewed the claims file 
and the service medical records.  There are no other medical 
opinions or evidence in the record which contradict the 
conclusion of Dr. C.N.B. that the veteran's current 
symptomatology of multiple sclerosis was first manifested 
while he was in the military service.  In addition, the Board 
notes that the December 1998 VA examiner apparently provided 
a March 1999 addendum to his examination in which he 
apparently concluded that the veteran's symptoms of multiple 
sclerosis began while he was on active duty.  

While the diagnosis of multiple sclerosis has not been 
completely definitive, at least in the past, the veteran's 
condition has been consistently found to be at least 
suggestive of multiple sclerosis.  The Mayo Clinic indicated 
that this was the most likely diagnosis, and, more recently, 
the veteran was actually diagnosed on neurological 
examination with multiple sclerosis.  

The Board thus concludes that the evidence of record as a 
whole supports the veteran's contention that his multiple 
sclerosis first manifested itself while he was in the 
service.  Accordingly, the Board concludes that multiple 
sclerosis was incurred while the veteran was on active duty.  
Gilbert, supra.  


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

